Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1, 9, and 17-18 have been amended. Claims 1-22 are pending in this office action. This action is responsive to Applicant’s application filed 10/26/2021.

Response to Arguments
3.	Applicant’s arguments filed 10/26/2021 have been full considered but are not persuasive.
Applicant argued that, Macadaan does not disclose "receive a selection of one of the set of information contents that signals the user's interest or disinterest in an information item and an input of a search query to a search engine: determine, based on a model and history data related to prior activities of the user including a plurality of selections from the set of information contents and the input of the search query, one or more information items to be included in recommendation information for the user," as recited in amended claims 1, 9, and 17 (see Amendment pages 13-14). Examiner respectfully disagrees.
In response to Applicant’s argument, Macadaan teaches the Engine that drives this test bed is relatively flexible and easy to modify so that a reasonably large number of permutations can be tried with a flexible user interface that allows users to easily provide input. The system performs the functions by using feature vector(s) and/or interest vector(s) to create one or more profiles for each entity. The profile of an entity forms the input to the adaptive ranking engine (paragraphs 0110-0111). Active techniques include allowing a user to actually input information such as likes/dislikes. For example, the user enters text describing her interests (or disinterests) and an interest extractor extracts features from the input text, such as a search term entry, or an 
For the above reason, examiner believed that rejection of the last office action was proper.	 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macadaan et al. (US 2016/0004394 A1, hereinafter “Macadaan”).
As to claim 1, Macadaan teaches the claimed limitations:
“An interactive recommendation system comprising an information generation module configured to:” as a method for personalizing content for a particular user in a computing system comprising a user interface configured to display content (paragraph 0010). Various aspects of a content recommendation service that includes various interfaces that present content to a user and through which a user is able to interact, and that uses passive and active personalization to provide a user with personalized content. Optionally, the content recommendation service may initially display an entrance page briefly describing the recommendation service and providing an entrance link (paragraph 0053, 0076, and 0080).

 	“Receive a selection of one of the set of information contents that signals the user's interest or disinterest in an information item and an input of a search query to a search engine” as a user is able to select one or more of the images in the bootstrap image cloud to indicate his interest in receiving more content related to the category or subject matter of the image. Advantageously, the bootstrap image cloud with initial images provides a way to seed the recommendation system with initial user interests. The initial image cloud essentially acts as a conversation starter between the user and the recommendation system that is much easier, the user selects one or more images as indicated by the thumbs up icon on these images and any others the user feels compelled to select, which the recommendation service will use to automatically find content personalized to that user (paragraphs 0055, 0060, 0062-0063). The Engine that drives this test bed is relatively flexible and easy to modify so that a reasonably large number of permutations can be tried with a flexible user interface that allows users to easily provide input. The system performs the functions by using feature vector(s) and/or interest vector(s) to create one or more profiles for each entity. The profile of an entity forms the input to the adaptive ranking engine (paragraphs 0110-0111).
 “Determine, based on a model and history data related to prior activities of the user including a plurality of selections from the set of information contents and the input of the search  The system allows an opt-out user to view a particular profile to find out what the owner of the profile is interested in. For example, an opt-out user may access the profile of a friend to see what types of content the friend is currently interested in. This information may then be used by the opt-out user to get gift ideas that the owner of the profile is interested in. In like manner, the opt-out user may access a third party profile belonging to a potential date partner. The opt-out user may see what types of content the potential date partner is interested in when planning activities for the date. It will be appreciated that numerous other scenarios in which an opt-out user access a third party profile to determine what the owner of the profile is interested in (paragraph 0169; claim 21).
 	“Provide the recommendation information for outputting in a recommendation information interface” as the method includes using the accessed third party profile to identify a plurality of content items for recommendation based on a feature set of the third party profile. For example, the system may identify content items to recommend to the opt-out user based on features of the profiles that have been accessed. Finally, the method may display the plurality of recommended content items for the use of the user on a user interface. For instance, the 

As to claim 2, Macadaan teaches the claimed limitations:
 	“Wherein the information generation module is further configured to: update, based on the history data, the set of information contents for outputting in the information interface” as (paragraphs 0093, 0101, 0160).

As to claim 3, Macadaan teaches the claimed limitations:
 	“Wherein the information generation module is further configured to: determine, based on the selection of the one of the set of information contents, disinterest in an information item associated with the one of the set of information contents; and remove the information item from the recommendation information” as (paragraphs 0113, 0115-0117).

As to claim 4, Macadaan teaches the claimed limitations:
 	“Wherein the information generation module is further configured to: determine, based on the selection of the one of the set of information contents, interest in an information item associated with the one of the set of information contents; and update the set of information contents for outputting in the information interface based on the information item” as (paragraphs 0070-0071, 0120, 0125; claim 21). 

As to claim 5, Macadaan teaches the claimed limitations:
 	“Wherein the history data comprises a log of a set of activities within a predetermined period; wherein the system further comprises a feature generation module configured to: determine a set of features for an information item of the one or more information items, wherein each feature of the set of features is associated with one of the set of activities, and determine, 

As to claim 6, Macadaan teaches the claimed limitations:
 	“Wherein the information generation module is further configured to: determine the score for each of a set of candidate information items; rank the set of candidate information items based on the scores; and select the one or more information items from the candidate information items based on the ranking” as (paragraphs 0063, 0110, 0112, 0116, 0120, 0134, 0136).

As to claim 7, Macadaan teaches the claimed limitations:
 	“Wherein the information generation module is further configured to: obtain a set of candidate information contents, wherein each of the set of candidate information contents is associated with one of the candidate information items; rank the set of candidate information contents based on the scores; and provide one or more of the set of candidate information contents as a part of the set of information contents for outputting in the information interface” as (paragraphs 0063, 0110-0112, 0116, 0120, 0134, 0150, 0159).

As to claim 8, Macadaan teaches the claimed limitations:
“Wherein the information generation module is further configured to control the information interface to output the one or more of the set of candidate information contents in an 

As to claims 9-16 are rejected under 35 U.S.C 102(a)(1), the limitations therein have substantially the same scope as claims 1-8. In addition, Macadaan teaches method for personalizing content for a particular user in a computing system comprising a user interface configured to display content (paragraph 0010). Therefore these claims are rejected for at least the same reasons as claims 1-8.

As to claims 17-22 are rejected under 35 U.S.C 102(a)(1), the limitations therein have substantially the same scope as claims 1-5, and 6+7. In addition, Macadaan teaches such physical computer-readable media and/or intangible computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer (paragraph 0174). Therefore these claims are rejected for at least the same reasons as claims 1-5, and 6+7.

Examiner’s Note
5.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01/16/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156